October 6, 2021

DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,259,360 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of U.S. Patent No. 10,259,360 B2 also defines a seat comprising: a first heater which heats up a first area; a second heater which heats up a second area; and a control unit which controls an output of the first heater and an output of the second heater in accordance with an ambient temperature, wherein the control unit executes a temperature-difference adjustment control, in which the output of the second heater is controlled such that a temperature of the second area with respect to a temperature of ..

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panic (U.S. Patent No. 7,477,969 B2).

    PNG
    media_image1.png
    338
    357
    media_image1.png
    Greyscale


As for claim 1, Panic teaches a seat comprising:
a first heater 22 which heats up a first area;
a second heater 24 which heats up a second area; and
a control unit 28 which controls an output of the first heater and an output of the second heater in accordance with an ambient temperature,
wherein the control unit executes a temperature-difference adjustment control, in which the output of the second heater is controlled such that a temperature of the second area with respect to a temperature of the first area is made lower when the ambient temperature is a first temperature than when the ambient temperature is a second temperature which is higher than the first temperature, to thereby increase a difference in temperature between the first area and the second area.
	
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimoto  et al (U.S. Patent No. 2012/0049586 A1).

    PNG
    media_image2.png
    338
    234
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    326
    204
    media_image3.png
    Greyscale


a first heater 13 which heats up a first area;
a second heater 14 which heats up a second area; and
a control unit which controls an output of the first heater and an output of the second heater in accordance with an ambient temperature,
wherein the control unit executes a temperature-difference adjustment control, in which the output of the second heater is controlled such that a temperature of the second area with respect to a temperature of the first area is made lower when the ambient temperature is a first temperature than when the ambient temperature is a second temperature which is higher than the first temperature, to thereby increase a difference in temperature between the first area and the second area (See claim 1 and the specification).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Rodney B White/Primary Examiner, Art Unit 3636